Mikoll, J. P.
I respectfully dissent.
I disagree with the majority’s conclusion that execution of the parole violation warrant was a discretionary function as to which the State is immune from the consequences of its negligence. While “almost any act admits some discretion in the manner of performance, even driving a nail” (Prosser, Torts § 132, at 990 [4th ed]), the State is protected by the doctrine of sovereign immunity only when its action “involves the exercise of discretion or expert judgment in policy matters, and is not exclusively ministerial” (Haddock v City of New York, 75 NY2d 478, 484) “[Discretionary or quasi-judicial acts involve the exercise of reasoned judgment which could typically produce different acceptable results whereas a ministerial act envisions direct adherence to a governing rule or standard with a compulsory result” (Tango v Tulevech, 61 NY2d 34, 41 [emphasis supplied]).
To be sure, the decision whether to issue the parole violation warrant was a discretionary one, involving the exercise of reasoned judgment and requiring a choice between two different courses of action, i.e., whether to issue the warrant or not issue it. Indeed, Parole Officer Joseph Maio discussed the matter with his superior, at whose direction the warrant was issued. Once that decision was made, however, execution of the warrant was compulsory; there was no longer any occasion for the exercise of reasoned judgment or the choice between alternative courses of action, i.e., whether or not to execute it. I am not persuaded by the majority’s conclusion that in the absence of any statute, regulation or immutable department procedure dictating the method whereby the warrant was to be executed, the method of performance was left to Maio’s discretion and hence, not ministerial. Taken to its logical conclusion, *119this would prove to be a highly unworkable criterion of an action’s character. As for the majority’s concern that a contrary determination simply cannot be the law because it would subject State and local municipalities to massive potential liability, even assuming that our determination of this appeal could be legitimately informed by such a consideration, I would not liken the State’s responsibility to promptly execute a parole violation warrant for the retaking of a convicted, dangerous felon to the duties of law enforcement agencies in executing arrest and/or search warrants.
In any event, concluding that the State does not enjoy immunity does not end the inquiry, since it remains to be determined whether the State was in fact negligent in the execution of the warrant. Turning, then, to the decision of the Court of Claims, I find its conclusion that the State acted reasonably under the circumstances essentially unsupported by the record. Particularly troublesome are two observations by the court bearing upon its result: “[1] it was reasonable for Mr. Maio to believe that this was not an emergency situation. Mary O’Neill had waited three full days before making her complaint, and [2] once arraigned, Mr. Linderberry had been released by the Cortland City Court on his own recognizance”.
With regard to the first statement, City of Cortland Police Officer Daniel Merritt testified that he responded to the contemporaneous 911 call from Linderberry’s ex-wife, Mary O’Neill, the morning of March 6, 1992. While it is true that no formal complaint was signed until March 9, 1992, the reasons for the delay are clear and in no way undermine the significance of the underlying event. O’Neill’s immediate objective, her personal safety, was accomplished initially with her confinement to the hospital, and prospectively addressed by Linderberry’s subsequently breached promise to commit himself to the hospital. Under these circumstances, I would attach no evidentiary significance to the fact that the formal charge was not filed until March 9, 1992. I likewise fail to perceive why the Cortland City Court’s bail decision allowing Linderberry to be released on his own recognizance would be relevant to an assessment of the negligence of the State Division of Parole (hereinafter the Division) in performing its duties, particularly in view of its superior knowledge of Linderberry’s violent history and manifest deterioration.
Aside from these ill-founded observations, the Court of Claims did not elaborate on the evidentiary basis for its conclusion that the Division acted reasonably under the circum*120stances and, indeed, I can find none. Linderbery’s record disclosed a history of random acts of brutality and violence against women, including the rape and kidnaping of three women where a knife, razor and fishing line were used. The Division’s case summary noted that the crimes for which he was incarcerated stemmed from two problems: Linderberry’s inability to consume alcohol without reverting to violent behavior, and his deviant sexual maladjustment, observing that, “He poses a major threat to females.” Among the special conditions imposed upon his release were abstinence from alcoholic beverages and a prohibition against driving a motor vehicle or possessing a driver’s license.
Even though the negligent supervision claim is no longer extant, several observations relative to Linderberry’s performance on parole are pertinent in view of the Division’s claim, accepted by the majority, that its delay was justifiable because he had shown no warning signs of violence or alcohol use, and had positively adjusted to parole. The record discloses that prior to the incident of March 6, 1992, Maio had received complaints from Mary O’Neill that Linderberry was drinking and that she was concerned about her safety. The extent of the Division’s investigation into these allegations appears to have been questioning Linderberry and accepting his denials. Despite the special condition prohibiting his operation of a motor vehicle, Maio’s earlier progress notes reveal that Linderberry owned a truck and was attempting to apply for a driver’s license. Despite being notified on March 10, 1992 of the March 6, 1992 attack, Maio took no action for two days. When he did travel to Cortland on March 12, 1992, his investigation was limited to reviewing the police report and meeting with Linderberry; he did not speak with Merritt or O’Neill concerning the events of March 6, 1992.
Based upon the lack of evidence to support the Court of Claims’ determination, I would reverse the judgment entered in favor of the State and remit the case to the Court of Claims for a trial upon the question of damages.
Crew III, Yesawich Jr. and Spain, JJ., concur with Carpinello, J.; Mikoll, J. P., dissents in a separate opinion.
Ordered that the judgment is affirmed, without costs.